Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tamar D. Harvey appeals the district court’s order and judgment dismissing his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm. Harvey v. Emran, No. 1:14-cv-00657-GBL-TCB (E.D. Va. entered Oct. 30, 2015; filed Nov. 2, 2015). We deny Harvey’s motions to amend coun-tersuit pleadings and for a judgment for countersuit. We grant in part Harvey’s motion for invasion of privacy and instruct the district court to redact Harvey’s social security number. We deny Harvey’s request for damages. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED